 


109 HR 4733 IH: Stand Up for America Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4733 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Rangel (for himself, Mr. Cardin, Mr. Stark, Mr. Levin, Mr. McDermott, Mr. Neal of Massachusetts, Mr. McNulty, Mr. Becerra, Mr. Pomeroy, and Mr. Davis of Alabama) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish the Office of the Congressional Trade Enforcer, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stand Up for America Act of 2006. 
2.Office of the Congressional Trade Enforcer 
(a)EstablishmentThere is established in the legislative branch an Office of the Congressional Trade Enforcer (in this section referred to as the Office).  
(b)Congressional Trade Enforcer 
(1)AppointmentThe head of the Office shall be a Congressional Trade Enforcer, who shall be appointed by the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate after considering recommendations received from the Committee on Ways and Means of the House of Representatives and Committee on Finance of the Senate, without regard to political affiliation and solely on the basis of fitness to perform the functions described in subsection (d). 
(2)TermThe term of office of the Congressional Trade Enforcer shall be 5 years. An individual serving as Congressional Trade Enforcer at the expiration of a term may continue to serve until a successor is appointed. The Congressional Trade Enforcer may be removed by either the House of Representatives or the Senate by resolution.  
(3)CompensationThe Congressional Trade Enforcer shall receive compensation at an annual rate of pay that is equal to the lower of— 
(A)the highest annual rate of compensation of any officer of the Senate; or  
(B)the highest annual rate of compensation of any officer of the House of Representatives. 
(c)PersonnelThe Congressional Trade Enforcer shall appoint and fix the compensation of such personnel as may be necessary to carry out the functions described in subsection (d). All personnel of the Office shall be appointed without regard to political affiliation and solely on the basis of their fitness to perform their duties. The Congressional Trade Enforcer may prescribe the duties and responsibilities of the personnel of the Office, and delegate to them authority to perform any of the duties, powers, and functions imposed on the Office. For purposes of pay (other than pay of the Congressional Trade Enforcer) and employment benefits, rights, and privileges, all personnel of the Office shall be treated as if they were employees of the House of Representatives. 
(d)Functions 
(1)Principle functionThe principle function of the Congressional Trade Enforcer shall be to ensure compliance by trading partners of the United States with international trade agreements to which the United States is a party. 
(2)Other functions; actions by ustr 
(A)In generalThe Congressional Trade Enforcer shall have the authority to investigate foreign trade practices that are barriers to United States exports and issue indictments in cases where such practices violate any of the Uruguay Round Agreements or any bilateral or regional trade agreement to which the United States is a party.  
(B)Submission of indictmentsThe Congressional Trade Enforcer shall submit indictments referred to in subparagraph (A) to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and the United States Trade Representative.  
(C)Action pursuant to indictmentWithin 30 days after receiving an indictment under subparagraph (B), the Trade Representative should commence dispute resolution procedures in the appropriate forum against the country or countries that are the subject of the indictment unless— 
(i)prior to the date of filing, the foreign country or countries involved enters into an agreement with the United States to eliminate the practice that is inconsistent with its international obligations; or  
(ii)in extraordinary cases, the filing of the case would cause serious harm to the national security of the United States. 
(D)ReportIf the Trade Representative does not commence dispute resolution procedures under subparagraph (C) pursuant to an indictment under subparagraph (B), the Trade Representative shall, not later than 30 days after receiving the indictment, submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report containing the reasons therefor and shall publish notice of the decision, together with a summary of such reasons, in the Federal Register. 
(3)Action pursuant to joint resolution 
(A)In generalIf the Trade Representative does not commence dispute resolution procedures under paragraph (2)(C) pursuant to an indictment under paragraph (2)(B), then the Trade Representative shall commence dispute resolution procedures in the appropriate forum pursuant to the indictment upon the enactment pursuant to the requirements of subparagraph (B) of a joint resolution described in subparagraph (C). 
(B)Requirements 
(i)The requirements of this subparagraph are met if the joint resolution is enacted under subparagraph (C) and— 
(I)the Congress adopts and transmits the joint resolution to the President before the end of the 90-day period (excluding any day described in section 154(b) of the Trade Act of 1974), beginning on the date on which the Congressional Trade Enforcer submits the indictment under paragraph (2)(B); and 
(II)if the President vetoes the joint resolution, each House of Congress votes to override that veto on or before the later of the last day of the 90-day period referred to in subclause (I) or the last day of the 15-day period (excluding any day described in section 154(b) of the Trade Act of 1974) beginning on the date on which the Congress receives the veto message from the President. 
(ii)A joint resolution to which this paragraph applies may be introduced at any time on or after the end of the 30-day period described in paragraph (2)(C), and before the end of the 90-day period referred to in clause (i). 
(C)Joint resolutions 
(i)Joint resolutionsFor purpose of this paragraph, the term joint resolution means only a joint resolution of the 2 Houses of Congress, the matter after the resolving clause of which is as follows: That the United States Trade Representative shall commence dispute resolution procedures against _______ in ______ pursuant to the indictment submitted under section 2(d)(2)(B) of the Stand Up for America Act of 2006 on ______., with the first blank space being filled with the country or countries that are the subject of the indictment, the second blank space being filled with the appropriate forum, and the third blank space being filled with the appropriate date. 
(ii)Procedures 
(I)Joint resolutions may be introduced in either House of the Congress by any member of such House. 
(II)Subject to the provisions of this subparagraph, the provisions of subsections (b), (d), (e), and (f) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192 (b), (d), (e), and (f)) apply to joint resolutions to the same extent as such provisions apply to resolutions under that section.  
(III)If the committee of either House to which a joint resolution has been referred has not reported it by the close of the 45th day after its introduction (excluding any day described in section 154(b) of the Trade Act of 1974), such committee shall be automatically discharged from further consideration of the joint resolution and it shall be placed on the appropriate calendar.  
(IV)It is not in order for— 
(aa)the Senate to consider any joint resolution unless it has been reported by the Committee on Finance or the committee has been discharged under subclause (III); or  
(bb)the House of Representatives to consider any joint resolution unless it has been reported by the Committee on Ways and Means or the committee has been discharged under subclause (III).  
(V)A motion in the House of Representatives to proceed to the consideration of a joint resolution may only be made on the second legislative day after the calendar day on which the Member making the motion announces to the House his or her intention to do so.  
(iii)Consideration of second resolution not in orderIt shall not be in order in either the House of Representatives or the Senate to consider a joint resolution (other than a joint resolution received from the other House), if that House has previously adopted a joint resolution under this paragraph.  
(iv)Rules of House of Representatives and SenateThis paragraph is enacted by the Congress—  
(I)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such is deemed a part of the rules of each House, respectively, and such procedures supersede other rules only to the extent that they are inconsistent with such other rules; and  
(II)with the full recognition of the constitutional right of either House to change the rules (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House. 
(4)DefinitionsIn this subsection: 
(A)IndictmentThe term indictment means a formal written analysis setting forth the legal explanation of the manner in which a foreign trade practice of a country or countries violates any of the Uruguay Round Agreements or any bilateral or regional trade agreement to which the United States is a party. 
(B)Uruguay round agreementsThe term Uruguay Round Agreements means any of the agreements approved by the Congress under section 101(a)(1) of the Uruguay Round Agreements Act (19 U.S.C. 3511(a)(1)). 
(e)Office of Market Access Assistance 
(1)EstablishmentThere is established in the Office of the Congressional Trade Enforcer an Office of Market Access Assistance. 
(2)FunctionsThe Office of Market Access Assistance shall provide technical and legal assistance and advice to eligible small businesses to enable such small businesses to prepare and file petitions (other than those which, in the opinion of the Office of Market Access Assistance, are frivolous) under section 302 of the Trade Act of 1974. 
(3)DefinitionThe term “eligible small business” means any business concern which, in the judgment of the Office of Market Access Assistance, due to its small size, has neither adequate internal resources nor financial ability to obtain qualified outside assistance in preparing and filing petitions and complaints under section 302 of the Trade Act of 1974. In determining whether a business concern is an “eligible small business,” the Office of Market Access Assistance may consult with the Administrator of the Small Business Administration and the heads of other appropriate Federal departments and agencies.  
(f)Relationship to executive branchThe Congressional Trade Enforcer is authorized to secure information, data, estimates, and statistics directly from the various departments, agencies, and establishments of the executive branch of Government and the regulatory agencies and commissions of the Government. All such departments, agencies, establishments, and regulatory agencies and commissions shall furnish the Congressional Trade Enforcer with any available material which the Congressional Trade Enforcer determines to be necessary in the performance of the functions of the Office. The Congressional Trade Enforcer is also authorized, upon agreement with the head of any such department, agency, establishment, or regulatory agency or commission, to utilize its services, facilities, and personnel with or without reimbursement; and the head of each such department, agency, establishment, or regulatory agency or commission is authorized to provide the Office such services, facilities, and personnel.  
(g)Relationship to other agencies of CongressIn carrying out the functions of the Office, and for the purpose of coordinating the operations of the Office with those of other congressional agencies with a view to utilizing most effectively the information, services, and capabilities of all such agencies in carrying out the various responsibilities assigned to each, the Congressional Trade Enforcer is authorized to obtain information, data, estimates, and statistics developed by the Government Accountability Office, and the Library of Congress, and (upon agreement with them) to utilize their services, facilities, and personnel with or without reimbursement. The Comptroller General and the Librarian of Congress are authorized to provide the Office with the information, data, estimates, and statistics, and the services, facilities, and personnel, referred to in the preceding sentence.  
(h)Authorizations of appropriationsThere are authorized to be appropriated to the Office to carry out this section such sums as may be necessary for each fiscal year.  
3.Identification of trade expansion priorities 
(a)Identification of trade expansion prioritiesSection 310 of the Trade Act of 1974 is amended to read as follows: 
 
310.Identification of trade expansion priorities 
(a)Identification 
(1)Identification and reportWithin 30 days after the submission in each calendar year of the report required by section 181(b), the Congressional Trade Enforcer shall— 
(A)review United States trade expansion priorities; 
(B)identify priority foreign country practices, including currency manipulation, the elimination of which is likely to have the most significant potential to increase United States exports, either directly or through the establishment of a beneficial precedent; and 
(C)submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives and the Trade Representative and publish in the Federal Register a report on the priority foreign country practices so identified. 
(2)FactorsIn identifying priority foreign country practices under paragraph (1), the Congressional Trade Enforcer shall take into account all relevant factors, including— 
(A)the major barriers and trade distorting practices described in the National Trade Estimate Report required under section 181(b); 
(B)the trade agreements to which a foreign country is a party and its compliance with those agreements; 
(C)the medium- and long-term implications of foreign government procurement plans; and 
(D)the international competitive position and export potential of United States products and services.  
(3)Contents of reportThe Congressional Trade Enforcer may include in the report, if appropriate— 
(A)a description of foreign country practices that may in the future warrant identification as priority foreign country practices; and  
(B)a statement about other foreign country practices that were not identified because they are already being addressed by provisions of United States trade law, by existing bilateral trade agreements, or as part of trade negotiations with other countries, and because progress is being made toward the elimination of such practices. 
(4)DefinitionIn this subsection, the term Congressional Trade Enforcer means the head of the Office of the Congressional Trade Enforcer established pursuant to section 2 of the Stand Up for America Act of 2006. 
(b)Initiation of consultationsBy no later than the date that is 21 days after the date on which a report is submitted to the appropriate congressional committees and the Trade Representative under subsection (a)(1), the Trade Representative should seek consultations with each foreign country identified in the report as engaging in priority foreign country practices for the purpose of reaching a satisfactory resolution of such priority practices. 
(c)Initiation of investigationIf the Trade Representative seeks consultations under subsection (b) and a satisfactory resolution of the priority foreign country practices involved has not been reached within 90 days after the date on which a report is submitted to the appropriate congressional committees under subsection (a)(1), the Trade Representative shall initiate under section 302(b)(1) an investigation under this chapter with respect to such priority foreign country practices. 
(d)Agreements for the elimination of barriersIn the consultations with a foreign country that the Trade Representative is required to request under section 303(a) with respect to an investigation initiated by reason of subsection (c), the Trade Representative shall seek to negotiate an agreement that provides for the elimination of the practices that are the subject of the investigation as quickly as possible or, if elimination of the practices is not feasible, an agreement that provides for compensatory trade benefits.  
(e)ReportsThe Trade Representative shall include in the semiannual report required by section 309 a report on the status of any investigations initiated pursuant to subsection (c) and, where appropriate, the extent to which such investigations have led to increased opportunities for the export of products and services of the United States.. 
(b)Initial report on certain practicesNot later than 90 days after the date of the enactment of this Act, the Congressional Trade Enforcer shall identify, and report to the Congress on, priority foreign trade practices of the People’s Republic of China, the Russian Federation, and the European Union, in accordance with section 310 of the Trade Act of 1974, as amended by subsection (a) of this section. As part of its analysis, the Congressional Trade Enforcer shall consider violations by the People’s Republic of China and the Russian Federation of World Trade Organization rules regarding the protection of intellectual property rights, violations by the People’s Republic of China of World Trade Organization rules regarding the manipulation of currency, and violations by the European Union of World Trade Organization rules regarding discriminatory regional trade agreements. 
(c)Conforming amendmentThe item relating to section 310 in the table of contents of the Trade Act of 1974 is amended to read as follows: 
 
 
Sec. 310. Identification of trade expansion priorities. 
 
